          Case 1:21-cv-03858-VM Document 32 Filed 06/14/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________________X
ROSENFIELD & COMPANY, PLLC,               :
                                          :
              Plaintiff,                  :
                                          :
vs.                                       :                  CASE NO.: 1:21-cv-03858-VM
                                          :
TRACHTENBERG, RODES &                     :
FRIEDBERG LLP, STAR AUTO SALES OF :
BAYSIDE, INC. (d/b/a STAR TOYOTA OF       :
BAYSIDE), STAR AUTO SALES OF              :
QUEENS, LLC (d/b/a STAR SUBARU),          :
STAR HYUNDAI LLC (d/b/a STAR              :
HYUNDAI), STAR NISSAN, INC. (d/b/a STAR :
NISSAN), METRO CHRYSLER PLYMOUTH :                           MOTION FOR ADMISSION
INC. (d/b/a STAR CHRYSLER JEEP DODGE), :                     PRO HAC VICE
STAR AUTO SALES OF QUEENS COUNTY :
LLC (d/b/a STAR FIAT), and STAR AUTO      :
SALES OF QUEENS VILLAGE LLC (d/b/a        :
STAR MITSUBISHI),                         :
                                          :
              Defendants.                 :
_________________________________________X

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Lesley-Anne Marks, hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as co-counsel for Plaintiff, Rosenfield & Company,

PLLC, in the above-captioned action.

       I am in good standing of the bar of the state of Florida and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a felony. I

have never been censured, suspended, disbarred or denied admission or readmission by any court.

I have attached the affidavit pursuant to Local Rule 1.3.

            [Remainder of Page Intentionally Left Blank. Signature Block Follows]
          Case 1:21-cv-03858-VM Document 32 Filed 06/14/21 Page 2 of 2




       Dated: June 14, 2021.

                                             Respectfully submitted,

                                             _/s/ Lesley-Anne Marks_________________
                                             Lesley-Anne Marks
                                             Florida Bar No. 107009
                                             Primary Email Address:
                                             lesley-anne.marks@gray-robinson.com
                                             Secondary Email Addresses:
                                             tonimarie.dalessandro@gray-robinson.com
                                             downs.litigation@gray-robinson.com
                                             GRAY|ROBINSON, P.A.
                                             1795 West NASA Boulevard
                                             Melbourne, Florida 32901
                                             Telephone: (321) 727-8100
                                             Facsimile: (321) 984-4122

                                             Co-Counsel for Plaintiff, Rosenfield & Co.


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 14, 2021, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which sends electronic notice to all counsel of record.

                                              /s/ Lesley-Anne Marks
                                             Lesley-Anne Marks




                                                2
